Case 5:17-cv-06457-LHK Document 95-1 Filed 10/26/18 Page 1 of 8




                  EXHIBIT A
                        Case 5:17-cv-06457-LHK Document 95-1 Filed 10/26/18 Page 2 of 8




                               Exhibit A – Proposed Constructions for Terms in Dispute

Term     Asserted Claims      Claim Term or             Corephotonics’ Proposed           Apple Proposed Constructions and
                                  Phrase             Constructions and Citations to             Citations to Evidence
                                                                 Evidence
 1     ’032 cl. 1            “total track length   length on an optical axis between      length on an optical axis between the
       ’712 cl. 1, 15, 19    (TTL)” / “total       the object-side surface of the first   object‐side surface of the first lens
       ’568 cl. 1            length (TTL)”         lens element and the electronic        element and the image plane
       ’291 cl. 6                                  sensor
                                                                                          Intrinsic Evidence
                                                   Intrinsic Evidence                     ’032 pat., 1:27-30, 1:32-38, 1:55-66,
                                                   ’032 pat., 1:23-30, 1:60-2:7, 1:61-    2:9-25, 2:61-3:15, 4:35-5-11, 5:50-
                                                   63-2:21, 4:35-54, 5:50-6:2, 7:15-33;   27, 7:15-33; Figure 1A, 2A, 3A;
                                                   Figs. 1A, 2A, 3A.                      claims 1, 8, 18.
                                                   ’712 pat., 1:25-34, 1:62-2:20, 4:39-   ’712 pat., 1:29-32, 1:35-40, 1:57-2:1,
                                                   59, 5:57-6:8, 7:29-46; Figs 1A, 2A,    2:10-29, 3:11-16, 4:60-5:17, 5:57-
                                                   3A.                                    6:34, 7:29-46; Figures 1A, 2A, 3A;
                                                   ’568 pat., 1:29-36, 2:1-15, 2:17-29,   claims 1, 8, 16.
                                                   5:1-23, 6:43-56, 7:63-8:16; Figs.      ’568 pat., 1:33-36, 1:40-45, 1:63-2:8,
                                                   1A, 2A, 3A.                            2:17-29, 2:46-49, 3:37-42, 5:1-65,
                                                   ’291 pat., 1:13-15, 6:37-43, 12:14-    6:43-56, 6:65-7:22, 7:63-8:16;
                                                   37; Figs. 1B, 8, 9.                    Figures 1A, 2A, 3A; claim 1.
                                                   See also cited reference U.S.          ’291 pat., 4:1-3, 4:60-62, 12:14-37,
                                                   8,310,768 at 2:8-10, 3:48-51; cited    Figs. 8, 9; claims 1, 6-7.
                                                   reference U.S. 8,395,851 at 1:66-
                                                   2:1, 2:20-23.                          See also, cited reference U.S.
                                                                                          8,395,851, at Figure 1, 8:42-48; cited
                                                   Extrinsic Evidence                     reference U.S. 8,310,768, at 2:27-47,
                                                   ZEMAX® Optical Design Program          5:49-57.
                                                   User’s Manual, July 8, 2011, at 60.
                                                                                          291 patent file history,
                                                   Sunny Optics, “How to select a         COREPH000793-COREPH001273,
                                                   lens,” available at                    at COREPH000963 and 970.

                                                               1
                   Case 5:17-cv-06457-LHK Document 95-1 Filed 10/26/18 Page 3 of 8




Term   Asserted Claims   Claim Term or         Corephotonics’ Proposed      Apple Proposed Constructions and
                             Phrase        Constructions and Citations to         Citations to Evidence
                                                      Evidence
                                         http://www.lensworking.com/
                                         sunnyoptics6_4asp?num=269.          Extrinsic Evidence
                                                                             Bareau, “The Optics of Miniature
                                         U.S. Patent App. Pub. No.           Digital Camera Modules” (“Bareau
                                         2013/0229570 at ¶ 100, 102, 104-06. I”) at 1.
                                         109; Fig. 14, 15.
                                                                             Bareau, “The Optics of Miniature
                                                                             Digital Camera Modules” (“Bareau
                                                                             II”) at 12545, 12549-550, 12552
                                                                             (APPL_COREP_00012543-12553).

                                                                            Kingslake, “History of the
                                                                            Photographic Lens,” at 132
                                                                            (APPL_COREP_00014364-14502,
                                                                            at 14495).

                                                                            Kingslake, “Lens Design
                                                                            Fundamentals,” at 259-260.

                                                                            Cox, “System of Optical Design, at
                                                                            455.

                                                                            Malacara, “Handbook of Lens
                                                                            Design,” at 385.

                                                                            U.S. 9,223,118, at Abstract; Figures
                                                                            1, 3, 5, 7, 11, 13; 1:56-67, 5:39-62,
                                                                            10:46-53, 13:24-33, 14:63- 15:4,
                                                                            19:55-58, 20:28-32


                                                   2
                   Case 5:17-cv-06457-LHK Document 95-1 Filed 10/26/18 Page 4 of 8




Term   Asserted Claims   Claim Term or      Corephotonics’ Proposed        Apple Proposed Constructions and
                             Phrase       Constructions and Citations to         Citations to Evidence
                                                    Evidence
                                                                           U.S. 7,474,480, at 2:14-20, 6:9-12,
                                                                           7:31-36, 8:25-30, 9:16-21, 10:6-12.

                                                                           U.S. 7,564,635, at Figures 1, 3, 5;
                                                                           2:9-14; 4:45-5:8; 7:15-46; 9:36-64.

                                                                           U.S. 5,172,275, at 11:23-27.

                                                                           U.S. 4,474,459, at 7:58-60.

                                                                           U.S. 3,604,787, at 1:29-36.

                                                                           U.S. 4,329,026, at 52:63-53:3.

                                                                           ZEMAX® Optical Design Program
                                                                           User’s Manual, July 8, 2011, at 60,
                                                                           75, 77, 84.

                                                                           Sunex Inc., specifications, e.g.,
                                                                           available at http://www.optics-
                                                                           online.com/OOL/DSL/DSL235.PDF,
                                                                           http://www.optics-
                                                                           online.com/OOL/DSL/DSL756.PDF.

                                                                           Shanghai Optics, “Build Your Own
                                                                           Lens,” available at
                                                                           https://www.shanghai-
                                                                           optics.com/how-to-order/build-your-
                                                                           own-lens/.



                                                  3
                       Case 5:17-cv-06457-LHK Document 95-1 Filed 10/26/18 Page 5 of 8




Term     Asserted Claims     Claim Term or            Corephotonics’ Proposed             Apple Proposed Constructions and
                                 Phrase            Constructions and Citations to               Citations to Evidence
                                                                 Evidence
 2     ’152 cl. 1, 3        standard color       a color filter array (CFA) that          a color filter array (CFA) including a
                            filter array (CFA)   includes a RGB (Bayer) pattern or a      RGB (Bayer) pattern, RGBE,
                                                 non-Bayer pattern such as RGBE,          CYYM, CYGM, RGBW#1,
                                                 CYYM, CYGM, RGBW#1,                      RGBW#2, or RGBW#3
                                                 RGBW#2 or RGBW#3
                                                                                          Intrinsic Evidence
                                                 Intrinsic Evidence                       ’152 patent, Abstract, 2:37-63, 3:25-
                                                 ’152 pat., Abstract, 2:43-46, 3:25-      40, 3:56-61, 5:40-44, 5:51-55, 6:2-
                                                 36, 4:12-24, 5:32-59, 6:27-7:8; Figs.    18, 6:27-32, 6:44-49, 6:63-7:47,
                                                 1B, 2-9, 11B.                            7:51-55, 7:66-8:2, 8:12-14, 8:21-26,
                                                                                          8:41-45, 8:53-54, 12:13-26, 12:32-
                                                                                          35, 12:46-55, Figs. 1-9, 11B.

                                                                                          ’152 pat. 5/17/2016 Office Action,
                                                                                          Response to 5/17/2016 Office
                                                                                          Action.
 3     ’152 cl. 1, 3        register the         Corephotonics has proposed a             map the overlap area of the second
                            overlap area of      construction for this term in its full   image as the non-primary image to
                            the second image     context, see the row below.              the first image as the primary image,
                            as non-primary                                                by finding correspondences between
                            image to the first                                            the pixels in the two images for the
                            image as primary                                              overlap area.
                            image
                                                                                          Intrinsic Evidence
                                                                                          ’152 patent, 3:47-49, 3:56-4:11,
                                                                                          4:26-50, 8:2-3, 9:13-44
                                                                                          ’152 pat. 5/17/2016 Office Action,
                                                                                          Response to 5/17/2016 Office
                                                                                          Action, 11/10/2016 Examiner-


                                                             4
                        Case 5:17-cv-06457-LHK Document 95-1 Filed 10/26/18 Page 6 of 8




Term     Asserted Claims      Claim Term or           Corephotonics’ Proposed            Apple Proposed Constructions and
                                  Phrase            Constructions and Citations to             Citations to Evidence
                                                              Evidence
                                                                                         Initiated Interview Summary, Notice
                                                                                         of Allowance.

 4     ’152 cl. 1, 3         to register the      to map the overlap area of the         Apple proposes that the phrase
                             overlap area of      second image as the non-primary        requiring construction is provided in
                             the second image     image to first image as the primary    term 3 above, and “to obtain the
                             as non-primary       image, finding correspondences         output image” is an objective of the
                             image to the first   between the pixels in the two images   claimed registration and is not a
                             image as primary     for the overlap area, to form the      limitation requiring construction.
                             image to obtain      output image using information
                             the output image     from the non-primary and primary       Intrinsic Evidence
                                                  images together with the mapping       ’152 patent, 9:45-11:67; see also
                                                  information of the non-primary         evidence in term 3 above.
                                                  image to the primary image for the
                                                  overlap area

                                                  Intrinsic Evidence
                                                  ’152 pat. 3:56-67, 4:12-24, 4:36-45;
                                                  5:40-6:15, 8:2-29, 9:20-26, 9:43-
                                                  10:14, 12:60-13:4, 13:14-17, 13:20-
                                                  14:9, 14:20-22; Figs. 1A, 1B, 10,
                                                  11A; ’152 pat. Response to
                                                  5/17/2016 Office Action,
                                                  11/10/2016 Examiner-Initiated
                                                  Interview Summary, Notice of
                                                  Allowance.
 5     ’291 cl. 1, 12        fused output         “output image of the object or scene   an output image of an object or
                             image of the         from a particular point of view”       scene, that, whether from the Wide
                             object or scene      means that “the object and scenes of   or Tele point of view, includes both
                             from a particular    the output image have the position     Wide and Tele image data

                                                             5
                           Case 5:17-cv-06457-LHK Document 95-1 Filed 10/26/18 Page 7 of 8




Term     Asserted Claims         Claim Term or        Corephotonics’ Proposed                Apple Proposed Constructions and
                                     Phrase        Constructions and Citations to                  Citations to Evidence
                                                               Evidence
                                point of view    and shape as would be seen from a
                                                 defined point of view of one of the         Intrinsic Evidence
                                                 Wide or Tele lens”                          ‘291 Pat., 3:35-41, 3:51-60, 4:60-
                                                                                             5:13, 5:5-11, 9:15-36, 9:44-10:10;
                                                 “a fused output image of an object          Figure 5.
                                                 or scene from a particular point of
                                                 view” means “an output image that:          Extrinsic Evidence
                                                 if from the Wide point of view              ’152 Pat., Abstract, 6:20-26, 9:22-
                                                 (POV), combines wide image data             30; Claims 1-4.
                                                 and that tele image data that
                                                 corresponds to wide image data,             ’152 pat. 5/17/2016 Office Action,
                                                 such that the object or scenes of the       Response to 5/17/2016 Office
                                                 output image have the position and          Action, 11/10/2016 Examiner-
                                                 shape as would be seen from the             Initiated Interview Summary, Notice
                                                 Wide lens, if from the Tele POV,            of Allowance.
                                                 combines tele image data and that
                                                 wide image data that corresponds to
                                                 tele image data, such that the object
                                                 or scenes of the output image have
                                                 the position and shape as would be
                                                 seen from the Tele lens”

                                                 Intrinsic Evidence
                                                 ’291 pat., 3:34-41, 3:48-60, 4:60-
                                                 5:13, 9:15-36, 9:52-67; Fig. 1B, 2.

 6     ’291 cl. 4, 5, 13        sensor           the ratio of the in-line (i.e. in a line)   no construction is necessary, but if
                                oversampling     number of sensor pixels and in-line         the Court determines construction is
                                ratio            number of output video format               required, Apple would propose:
                                                 pixels

                                                              6
                   Case 5:17-cv-06457-LHK Document 95-1 Filed 10/26/18 Page 8 of 8




Term   Asserted Claims   Claim Term or       Corephotonics’ Proposed              Apple Proposed Constructions and
                             Phrase        Constructions and Citations to               Citations to Evidence
                                                     Evidence
                                                                                  “the ratio of the in-line (i.e. in a line)
                                         Intrinsic Evidence                       number of sensor pixels in the Wide
                                         ’291 pat., 6:58-61, 7:12-18; cl. 4, 5,   sensor to the in-line number of
                                         13.                                      output video format pixels”

                                                                                  Intrinsic Evidence
                                                                                  ’291 pat., 6:58-7:23.




                                                     7
